Citation Nr: 1421970	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973 with subsequent service in the U.S. Navy Reserve and U.S. Coast Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse testified in a hearing before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of the proceeding is associated with the claims file.

When this claim was before the Board in June 2010, January 2011, and November 2011, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran contends that his service-connected bilateral hearing loss disability warrants a compensable rating due to the effects of the disability on his everyday activities and occupation.

The record reflects that the Veteran was afforded VA examinations to determine the severity of his hearing loss disability in July 2008, August 2009, July 2010, and March 2011.  

In November 2011, the Board found the Veteran's VA examination reports were not adequate because they did not fully describe the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 477, 455 (2007).  Specifically, the Board noted that the March 2011 VA examiner found the Veteran's disability had "significant effects" on the Veteran's occupation and noted that the resulting work problems included "difficulty hearing some speech and environmental sounds without the use of amplification, assistive listening device, and/or communication strategies."  The November 2011 Board remand determined the March 2011 VA examination report did not comply with Martinak because the VA examiner failed to provide a description of the effects of the disability on the Veteran's daily activities and occupational functioning.  

The claim was remanded for an addendum opinion to provide a full description of any effects of the disability on occupational functioning and daily activities.  In a December 2011 VA addendum opinion, the examiner stated that the effects of hearing loss on occupational functioning and daily activities were "[d]ifficulty hearing in the presence of background noise and difficulty hearing some speech and environmental sounds without the use of amplification, assistive listening device, and/or communication strategies."

After reviewing the December 2011 VA addendum opinion, the Board has determined that the originating agency did not substantially comply with the November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the December 2011 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the opinion provided by the December 2011 VA examiner does not address the requested inquiry.  The December 2011 VA examiner listed the functional effects of the Veteran's bilateral hearing loss disability almost verbatim from the March 2011 VA examination report that the November 2011 Board remand determined was inadequate.  Further, the VA examiner failed to address the Veteran and his representative's repeated contentions that the severity of the Veteran's hearing disability was not reflected in the audiometric testing due to the Veteran's "constant" difficulty hearing and understanding others at work or in everyday living activities.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  In March 2010 testimony before the Board, the Veteran's wife reported that the Veteran could not hear sirens while driving and that she could not have conversations with the Veteran in the car because he was unable to read her lips while driving.  In a May 2011 statement, the Veteran reported that his wife constantly had to repeat herself and that he watched television at a high volume in order to understand what was being said.  The Board notes that in response to this question of impact on usual daily activities, the March 2011 examiner simply replied, "No."  

In an April 2014 statement, the Veteran's representative noted that, "it is the Veteran's position and contention that his hearing is far worse than as represented by VA.  He insists that VA has not considered flare ups during which the Veteran is unable to hear sounds at the low and higher decibel ranges.

In light of this contention and a finding that the December 2011 VA addendum opinion is inadequate, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected bilateral hearing loss disability, to include an assessment of the functional effects of the bilateral hearing loss disability on the Veteran's daily activities and occupation.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from March 2011 to the present.  The Board notes that the Veteran reported treatment at the Port Charlotte VA Clinic for hearing aids after his March 2011 VA examination.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Port Charlotte VA Clinic for the time period from March 2011 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the bilateral hearing loss disability.  The claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner is directed to specifically provide a full description of any effects bilateral hearing loss disability may have on occupational functioning and daily activities.  The examiner should also comment on the representative's contention that the Veteran experiences flare ups during which his hearing is worse.  

The rationale for each opinion expressed must be provided.  

3. If the VA examiner determines that the Veteran experiences flare ups of his hearing loss disability and the above examination was not performed during a flare up, the RO or the AMC should attempt to afford the Veteran an appropriate VA examination during a flare up.

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



